DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Quayle Action
This application is in condition for allowance except for the following formal matters: 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regelsberger et al. (US 2015/0239234) discloses a processor responsive to a sensor for determining tension control adjustment based on measured tension changes by determining an individual tension adjustment value for pages in a print job, producing a profile of the individual tension adjustment values for the pages in the print job, and utilizing the produced profile to determine (840) the tension control adjustment and use the tension control adjustment to adjust (860) tension control commands to rollers in a printing system for changing tension in a web when printing a copy of the print job. 

Dawley et al.  (US 2014/0053745) discloses a method involves measuring an operating parameter in a predefined span of a web upstream of a printing device e.g. printing press (1). A constant web extension is maintained in predefined span by controlling rotational velocity of a drive roller (3) of a non-slip nip roller pair (4) upstream of a span based on the measured operating parameter to maintain constant web strain in the predefined span. The predefined span is defined by non-slipping roller pairs (2) e.g. idling roller pairs (11). The operating parameter is provided as phase difference between the roller pairs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675